DETAILED ACTION

Applicant submitted remarks in response to the latest Office action on 1 August 2022.  Therein, applicant submitted substantive arguments without amending, cancelling or adding new claims. The arguments have been entered and are considered below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With response to applicant’s arguments regarding 35 U.S.C. 101, examiner was not persuaded.  However, examiner reevaluated the rejection and determined that the independent claim represented an improvement in the technology demonstrated by the specification presenting the technological solution and the claim reflecting the improvement in the technology (see para. 0042 “isolating”).  The rejection is withdrawn.  
Applicant's arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.   Applicant asserted that the “motive to improve” was not valid and that improper hindsight reasoning was incorporated.  
Regarding the invalid motivation, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) (emphasis added).  In this case, examiner outlined the teachings contained in the reference that, when combined with knowledge generally available and the explicit motivation, would incentivize one of ordinary skill in the art to modify the prior art in such a way to so as to reconstruct the claimed invention without undue experimentation.   Specifically, the prior art of record would not be able to determine a difference if the wheel slip pressure is not known, as the prior art teaches the difference is determined when the brake pressure is just below that which would allow slip.   The wheel slip pressure must be known or the difference can not be obtained.  Furthermore, it takes only the reasonable skill in the art to modify a threshold and threshold overlap is prima facie obvious.  Given the motivation to improve, a person or ordinary skill in the art would experiment with the threshold and resulting differences.   Such minor experimentation would, when motivated to detect and locate leaks, would yield detection based on the occurrence or non-occurrence of wheel slip at certain pressures. 
Applicant also asserted that examiner incorporated improper hindsight reasoning.  In response this, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).   Examiner quoted a passage directly from the prior art of record (see Zimmerman, para. 0005).  Examiner did not consult, cite or in any way include knowledge gleaned only from applicant’s disclosure.   Accordingly, the hindsight reconstruction was proper.  
Applicant further alleged that examiner took Official Notice in rejecting the claimed invention.  Examiner did not invoke Official Notice.  Examiner provided and cited explicit evidence in the prior art of record that manifested the logical conclusions and did not interpret the rejection as “relying on common knowledge” as is common for Official Notice rejections.  The rejection made by examiner presented an inference or implicit disclosure drawn by the use of simple logic.   "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968); MPEP 2144.01.   
Applicant further asserts that the examiner fails to address that the prior art sets a threshold to avoid wheel slip.   Examiner does not agree.  Zimmerman teaches a threshold that abuts the point at which wheel slip occurs, whereas the claimed invention’s threshold goes into the wheel slip range.   Examiner interprets these thresholds to overlap.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).   Accordingly, as the ranges overlap, it would have been obvious to one of ordinary skill in the art at the time of the invention that identifying the point at which a pressure is just below allowing wheel slip to occur and identifying the pressure at which wheel slip occurs is merely a result of a threshold value set points.
The rejection is maintained. 
In responding to the rejection via Leiber, Schumann, Zimmerman and Oosawa, it was alleged that Leiber does not disclose wheel slip or determining if the system is in the ABS cycle.  It is first noted that examiner did not cite Leiber for the teaching of identifying wheel slip, thus this argument is moot.  Second, regarding the ABS cycle determination, Leiber teaches that it is aware if it is in the ABS mode or not (see para. 0140).  
Applicant also repeated the rejection above that Zimmerman does not disclose an exact wheel slip threshold.  This assertion is overcome by the reasoning noted above for the similar argument.  
The alternative rejection for claims 1-12 is maintained. 
It is also noted that applicant did not put forth substantive arguments contesting the rejection of claims 13-20 based on Oosawa, Leiber and Schumann.  No response from examiner is required.  Accordingly, the rejection is maintained.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, et al. (U.S. Patent Publication No. 2018/0297574).  
For claim 1, Zimmerman discloses a method of detecting a leak in a brake-by-wire hydraulic brake system, the method comprising: determining if the brake system is in an ABS cycle (see paras. 0024, 0030); determining a pressure medium volume delivered for a measured brake pressure when the brake system is in the ABS cycle (see para. 0030); comparing the pressure medium volume with a model value for the brake system at the measured brake pressure (see para. 0033); identifying when a difference between the pressure medium volume and the model value exceeds a specified threshold (see para. 0047); and isolating at least one brake corresponding to the at least one wheel without wheel slip (see para. 0047).  
Zimmerman does not explicitly disclose that wheel slip is identified when a difference between the pressure medium volume and the model value exceeds a specified threshold.   However, Zimmerman teaches that pressure difference is determined when a brake pressure which is just below that which would allow slip at these wheels (see para. 0046).  This implies that the values at which wheel slip will occur are known and that such wheel slip has already been identified.  Also, the threshold of Zimmerman is set lower so that the wheel slip should not occur (but that it would occur if the threshold was set at a higher point).  Simply, the difference is that Zimmerman teaches a threshold that abuts the point at which wheel slip occurs, whereas the claimed invention’s threshold goes into the wheel slip range.   Examiner interprets these thresholds to overlap.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).   Accordingly, as the ranges overlap, it would have been obvious to one of ordinary skill in the art at the time of the invention that identifying the point at which a pressure is just below allowing wheel slip to occur and identifying the pressure at which wheel slip occurs is merely a result of a threshold value set points; incorporation thereof is based on the motivation to improve “brake-by-wire” brake systems, as it is necessary not only to detect leaks but also to locate them; it is therefore necessary to determine the brake circuit which has the leak in order to selectively isolate said brake circuit and keep the remaining brake circuit fit for braking.
Regarding claim 2, Zimmerman further discloses isolating the least one brake includes closing an inlet valve to the at least one brake (see para. 0034).  
Referring to claim 3, Zimmerman further teaches the at least one brake includes a first brake and a second brake each corresponding to a first wheel and a second wheel of the at least one wheel without wheel slip (see para. 0034, FL, RR, 2.11) and isolating the first brake and the second brake from the brake system (see para. 0034, isolating 2.21 results in 2.11 isolated).  
With reference to claim 4, Zimmerman further teaches wherein the brake system includes a first brake circuit and a second brake circuit and the first brake is located in the first brake circuit and the second brake is located in the second brake circuit (see Fig. 1). 
Regarding claim 5, Zimmerman further teaches wherein the brake system includes a first brake circuit having a pair of first brakes and a second brake circuit having a pair of second brakes (see Fig. 1).  
With regards to claim 6, Zimmerman further discloses wherein the first brake circuit includes a pair of first inlet valves upstream of the each of the pair of first brakes (see Fig. 1, 8.11, 8.10).  
For claim 7, Zimmerman further discloses wherein each of the pair of first brakes is located fluidly between one of the pair of first inlet valves and one of a pair of first outlet valves (see para. 0037) and isolating one of the first pair of brake includes closing a corresponding one of the pair of first inlet valves (see para. 0047).  
With reference to claim 8, Zimmerman further discloses wherein the second brake circuit includes a pair of second inlet valves upstream of each of the pair of second brakes (see Fig. 1, 8.21, 8.20).  
Regarding claim 9, Zimmerman further teaches wherein each of the pair of second brakes is located fluidly between one of the pair of second inlet valves and one of a pair of second outlet valves (see para. 0037) and isolating one of the second pair of brakes includes closing a corresponding one of the second pair of inlet valves (see para. 0047).  
Referring to claim 10, Zimmerman further discloses wherein the brake system includes an electrically controllable pressure source in fluid communication with the first brake circuit and the second brake circuit (see para. 0036).  
With regards to claim 11, Zimmerman further discloses wherein identifying wheel slip of the at least one wheel includes identifying the wheel slip with a wheel speed sensor (see para. 0025).  
Referring to claim 12, Zimmerman does not explicitly disclose that wheel slip includes the wheel states defined.  However, as Zimmerman teaches that the system knows that pressure difference is determined when a brake pressure which is just below that which would allow slip at these wheels, it is implicit to one of ordinary skill in the art that in order to prevent a wheel state from happening, it is required to know the cause that leads to the wheel state definition based on the motivation to improve “brake-by-wire” brake systems, as it is necessary not only to detect leaks but also to locate them; it is therefore necessary to determine the brake circuit which has the leak in order to selectively isolate said brake circuit and keep the remaining brake circuit fit for braking.   
Claim 13 is rejected based on the reasoning and citations provided above for claim 1. 
Claim 14 is rejected based on the reasoning and citations provided above for claim 2.
Claim 15 is rejected based on the reasoning and citations provided above for claim 6.
Claim 16 is rejected based on the reasoning and citations provided above for claim 7.
Claim 17 is rejected based on the reasoning and citations provided above for claim 8.
Claim 18 is rejected based on the reasoning and citations provided above for claim 9.
Claim 19 is rejected based on the reasoning and citations provided above for claim 11.
In the alternative, Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leiber, et al. (U.S. Patent Publication No. 2017/0327098) in view of Schumann (U.S. Patent Publication No. 2015/0166034) and Zimmerman, et al. (U.S. Patent Publication No. 2018/0297574) and Oosawa, et al. (U.S. Patent Publication No. 2015/0367828).
For claim 1, Leiber discloses a method of detecting a leak in a brake-by-wire hydraulic brake system, the method comprising: determining if the brake system is in an ABS cycle (see paras. 0043, 0148); determining a pressure medium volume delivered for a measured brake pressure when the brake system is in the ABS cycle (see paras. 0043, 0148); comparing the pressure medium volume with a model value for the brake system at the measured brake pressure (see paras. 0047, 0148, equivalent to pressure volume curve).  Leiber does not explicitly disclose the next limitation.  
A teaching from Schumann discloses determining a leak when the threshold difference is determined (see para. 0007).  It would have been obvious to incorporate the teaching of Schumann into Leiber based on the motivation to improve determining a booster checkball is malfunctioning when the actual vacuum pressure is different from the modeled vacuum pressure by a predetermined threshold difference.  
Additionally, Schumann does not explicitly disclose that wheel slip is identified when a pressure value exceeds a specified threshold.   However, Zimmerman teaches that pressure difference is determined when a brake pressure which is just below that which would allow slip at these wheels (see para. 0046).  This implies that the values at which wheel slip will occur are known and that such wheel slip has already been identified.  Also, the threshold of Zimmerman is set lower so that the wheel slip should not occur (but that it would occur if the threshold was set at a higher point).  Simply, the difference is that Zimmerman teaches a threshold that abuts the point at which wheel slip occurs, whereas the claimed invention’s threshold goes into the wheel slip range.   Examiner interprets these thresholds to overlap.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).   Accordingly, as the ranges overlap, it would have been obvious to one of ordinary skill in the art at the time of the invention that identifying the point at which a pressure is just below allowing wheel slip to occur and identifying the pressure at which wheel slip occurs is merely a result of a threshold value set points; modification with Leiber is based on the motivation to improve “brake-by-wire” brake systems, as it is necessary not only to detect leaks but also to locate them; it is therefore necessary to determine the brake circuit which has the leak in order to selectively isolate said brake circuit and keep the remaining brake circuit fit for braking.
Regarding the last limitation, a teaching from Oosawa discloses isolating at least one brake corresponding to the at least one wheel without wheel slip (see paras. 0068-0069).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Leiber with the teachings of Oosawa based on the motivation to improve a brake apparatus that is capable of identifying a leak spot while generating a braking force.  
Referring to claim 2, Oosawa further discloses wherein isolating the least one brake includes closing an inlet valve to the at least one brake (see Fig. 1, 23P, 23S).
Regarding claim 3, Oosawa further discloses wherein the at least one brake includes a first brake and a second brake each corresponding to a first wheel and a second wheel of the at least one wheel without wheel slip (see Fig. 1, RL, FR) and isolating the first brake and the second brake from the brake system (see para. 0068-0069).  
With reference to claim 4, Oosawa further teaches wherein the brake system includes a first brake circuit and a second brake circuit and the first brake is located in the first brake circuit and the second brake is located in the second brake circuit (see Fig. 1).  
Referring to claim 5, Oosawa further discloses wherein the brake system includes a first brake circuit having a pair of first brakes and a second brake circuit having a pair of second brakes (see Fig. 1). 
For claim 6, Oosawa further discloses wherein the first brake circuit includes a pair of first inlet valves upstream of the each of the pair of first brakes (see Fig. 1, 22a, 22b).  
With regards to claim 7, Oosawa further teaches wherein each of the pair of first brakes is located fluidly between one of the pair of first inlet valves and one of a pair of first outlet valves (see Fig. 1) and isolating one of the first pair of brake includes closing a corresponding one of the pair of first inlet valves (see paras. 0068-0069).  
Regarding claim 8, Oosawa further discloses wherein the second brake circuit includes a pair of second inlet valves upstream of each of the pair of second brakes (see Fig. 1, 22c, 22d). 
For claim 9, Oosawa further discloses wherein each of the pair of second brakes is located fluidly between one of the pair of second inlet valves and one of a pair of second outlet valves (see Fig. 1) and isolating one of the second pair of brakes includes closing a corresponding one of the second pair of inlet valves (see paras. 0068-0069).  
Regarding claim 10, Oosawa further discloses wherein the brake system includes an electrically controllable pressure source in fluid communication with the first brake circuit and the second brake circuit (see para. 0037).  
With reference to claim 11, Leiber further discloses wherein identifying wheel slip of the at least one wheel includes identifying the wheel slip with a wheel speed sensor (see para. 0148).  
For claim 12, Leiber further teaches wherein wheel slip indicates the at least one wheel has entered at least one of a locked or a sliding condition (see paras. 0043, 0148, ABS activated when wheel slip/locked/sliding occurs).   
Also in the alternative, Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oosawa, et al. (U.S. Patent Publication No. 2015/0367828) in view of Leiber, et al. (U.S. Patent Publication No. 2017/0327098) and Schumann (U.S. Patent Publication No. 2015/0166034).
For claim 13, Oosawa discloses a brake-by-wire hydraulic brake system for a vehicle comprising: a first brake circuit having a pair of first brakes (see Fig. 1); a second brake circuit having a pair of second brakes (see Fig. 1); an electrically controllable pressure source in fluid communication with the first brake circuit and the second brake circuit (see para. 0037).  Oosawa does not disclose the next several limitations.  
A teaching from Leiber discloses a controller configured to perform the following operations: determining if the brake system is in an ABS cycle (see paras. 0043, 0148); determining a pressure medium volume delivered for a measured brake pressure when the brake system is in the ABS cycle (see paras. 0043, 0148); comparing the pressure medium volume with a model value for the brake system at the measured brake pressure (see paras. 0047, 0148, equivalent to pressure volume curve).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oosawa to include the teaching of Leiber based on the motivation to improve an actuating system for a vehicle brake and a method of operating the actuating system with reduced installed length and improved reliability.  
Leiber does not explicitly disclose the next limitation.  A teaching from Schumann discloses determining a leak when the threshold difference is determined (see para. 0007).  It would have been obvious to incorporate the teaching of Schumann into Oosawa based on the motivation to improve determining a booster checkball is malfunctioning when the actual vacuum pressure is different from the modeled vacuum pressure by a predetermined threshold difference.  
It is noted that Schumann does not explicitly disclose that wheel slip is identified when a pressure value exceeds a specified threshold.   However, Leiber discloses an ABS determination (see para. 0140) and pressure comparisons to a threshold.  The ABS determination is relevant as ABS is not activated until a wheel lock-up, slide or slip occurs.  Thus, this implies that the values at which wheel slip will occur are known and that such wheel slip has already been identified.   Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention that identifying a leak due to the pressure exceeding a threshold and identifying the pressure at which wheel slip occurs is merely a result of a threshold value set point and incorporation thereof is based on the motivation to improve determining a booster checkball is malfunctioning when the actual vacuum pressure is different from the modeled vacuum pressure by a predetermined threshold difference.  
Regarding the last limitation, Oosawa further discloses isolating at least one brake of the pair of first brakes or the pair of second brakes that corresponds to the at least one wheel without wheel slip (see paras. 0068-0069).  
Claim 14 is rejected based on Oosawa discloses wherein isolating the least one brake includes closing an inlet valve to one of the pair of first or second brakes (see Fig. 1, 23P, 23S). 
Claim 15 is rejected based on Oosawa discloses wherein the first brake circuit includes a pair of first inlet valves upstream of the each of the pair of first brakes (see Fig. 1, 22a, 22b).
Claim 16 is rejected based on Oosawa teaches wherein each of the pair of first brakes is fluidly connected to one of the pair of first inlet valves and one of a pair of first outlet valves (see Fig. 1, paras. 0068-0069).
Claim 17 is rejected based on Oosawa discloses wherein the second brake circuit includes a pair of second inlet valves upstream of each of the pair of second brakes (see Fig. 1, 22c, 22d).
Claim 18 is rejected based on Oosawa discloses wherein each of the pair of second brakes is fluidly connected to one of the pair of second inlet valves and one of a pair of second outlet valves (see Fig. 1; see paras. 0068-0069). 
Claim 19 is rejected based on Leiber discloses wherein identifying wheel slip of the at least one wheel includes identifying the wheel slip with a wheel speed sensor (see para. 0148).  
Referring to claim 20, Oosawa teaches that ABS is used when wheel slip occurs (see para. 0028).  

Conclusion
Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited.  Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way.  The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663